Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al (US 2013/0267894) in view of Cosman, JR. et al (US 2015/0320481).
Regarding claims 1 and 16, Woolford et al disclose detecting tubing 18 in a pump assembly of a pump system 14. Rear panel 366 has a power port 388 connecting a power supply to the pump motor of the pump system 14. 
Woolford et al fail to disclose a plurality of pumps.
Cosman, JR. et al disclose a multi-pump system comprising coolant pumps 820 and 926.
One of ordinary skill in the art would have found it obvious to provide a plurality of pumps in the device of Woolford et al because Cosman, JR. et al suggest using a plurality of coolant pumps in a medical system and one of ordinary skill in the art would have found it obvious to provide a mere duplication of parts.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

 The skilled artisan would have found it obvious to connect a power supply to each of the plurality of pump motors of the pump system 14 power ports 388 where each pump motor 406 of the plurality of pump motors has a power supply cable configured to connect to the power supply. Each pump motor 406 of the plurality of pump motors driving a pump head 20 of a plurality of pump heads of the pump system14. Sensing a motor current from each of the power supply cables is provided by the pump motor PWM measuring device in Woolford et al that measures the current provided to drive the inflow pump motor. Determining whether tubing is loaded in each pump head is provided at step 2440 in Woolford et al and, if tubing is not loaded in a pump head, then disconnecting from the power supply the power supply cable of the pump motor associated with the pump head in which tubing is not loaded at step 2448. See paragraph [0249]. 
Regarding claim 2, Woolford et al teach: located within the pump housing are current and/or voltage sensing devices that sense a current waveform of the power drawn by unrecognized surgical devices when operated. See paragraph [0202]. One of ordinary skill in the art would have found it obvious to use a low-pass filter to filter out RF electrosurgical device interference that may affect the operation of the pump motors. Passing the motor current from each of the power supply cables through a low-pass filter is a well-known and recognized way to produce a filtered current signal from each of the power supply cables, wherein the motor currents are passed through the low-pass filter prior to determining whether tubing is loaded in each pump head.  
Regarding claim 14, Woolford et al teach the motor current from each of the power supply cables is sensed by a current sensor. The pump motor PWM measuring device is a pump motor PWM current measuring device that measures the current provided to drive the inflow pump motor. See paragraph [0240].
Regarding claim 15, the pump system comprises a plurality of pump assemblies, each pump assembly configured to pump a cooling fluid to a medical probe assembly of a plurality of medical probe assemblies, and wherein each medical probe assembly comprises a probe having an energy delivery device, RF ablation device 38 for delivering energy to a patient's body, the cooling fluid pumped to a distal end of the energy delivery device 38. See Fig. 25A.  
Regarding claim 16, a system for detecting the presence of tubing within a pump head of a plurality of pump heads, the system comprises a plurality of pump assemblies, each pump assembly comprises:  a pump motor 406, a power supply cable for supplying power to the pump motor 406 (power port 388 is configured to accept a power cord connection element for supplying power to the pump 14), and one pump head of the plurality of pump heads, wherein the pump motor 406 drives the pump head; and a controller comprising pump control processor 1042 for controlling whether power is supplied to the power supply cable of each pump assembly, the controller is configured for connecting a power supply to each power supply cable, sensing a motor current from each of the power supply cables, determining whether tubing is loaded in each pump head and, if tubing is not loaded in a pump head, then disconnecting from the power supply the power supply cable of the pump motor associated with the pump head in which tubing is not loaded. See paragraph [0249].  
Regarding claim 19, Woolford et al teach the pump motor PWM measuring device is a pump motor PWM current measuring device that measures the current provided to drive the inflow pump motor. See paragraph [0240]. In view of the discussion above for providing a plurality of pumps, one of ordinary skill in the art would have found it obvious to provide a plurality of current sensors, one current sensor positioned at each power supply cable of the plurality of power supply cables to measure the current through the power supply cables.  
Allowable Subject Matter
Claim 20 is allowed.
Claims 3-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/13/2022